Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BS-774

IN RE JON W. NORRIS, ESQUIRE,

      Respondent.

A Member of the Bar of the                       Disciplinary Docket Nos.:
District of Columbia Court of Appeals            2022-D117, 2022-D122, 2022-
Bar Registration Number: 426105                  D123, and 2022-D141


BEFORE: Glickman and McLeese, Associate Judges, and Thompson, Senior Judge.

                                  ORDER
                            (FILED—October 20, 2022)

       On consideration of Disciplinary Counsel’s unopposed petition on behalf of
the Board on Professional Responsibility (“Board”) pursuant to D.C. Bar R. XI, §
13(c), to suspend respondent based on disability, and the Board’s motion to file
under seal, and it appearing that both respondent and Disciplinary Counsel agree
hereto, it is hereby

      ORDERED that the Board’s consent motion for leave to file under seal is
granted. It is

       FURTHER ORDERED that the petition is granted, and respondent Jon W.
Norris is indefinitely suspended from the practice of law in the District of Columbia,
effective immediately, and any pending matters are held in abeyance pursuant to
D.C. Bar R. XI, § 13(c). It is

      FURTHER ORDERED that respondent’s reinstatement to the District of
Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g).
It is

       FURTHER ORDERED that respondent John W. Norris’ attention is drawn to
the requirements of D.C. Bar Rule XI, § 14, relating to suspended attorneys, and to
                                          2
No. 22-BS-774

the provisions of D.C. Bar Rule XI, § 16(c), dealing with the timing of eligibility for
reinstatement as related to compliance with § 14, including the filing of the required
affidavit. It is

       FURTHER ORDERED that, it appearing that appointment of counsel under
D.C. Bar Rule XI, § 15(a) is necessary because there is no partner, associate, or other
responsible attorney capable of conducting respondent Jon W. Norris’ affairs
subsequent to the suspension ordered herein, Barry Coburn, Esquire, is appointed as
Conservator, to inventory the files of respondent Jon W. Norris, a suspended
member of the District of Columbia Bar, to make appropriate disposition of such
files, and to take any other appropriate action to ensure continuity of the
representation for respondent’s clients. Because there are no other funds associated
with respondent’s law practice available to refund or disburse to respondent’s clients
or former clients, the Conservator will not be required to take control of financial
accounts or client funds. However, the Conservator is authorized to disburse the
funds in respondent's account in the event that a client obtains a civil judgement
against respondent, or if the D.C. Bar Clients’ Security Fund requests reimbursement
if the CSF determines that one of respondent's clients has suffered a reimbursable
loss. It is

      FURTHER ORDERED that Barry Coburn, Esquire, shall file with the Board
written acceptance of this appointment if he agrees to accept the appointment. It is

       FURTHER ORDERED that as promptly as possible, Barry Coburn, Esquire,
shall provide the Executive Attorney of the Board a written estimate of the number
of hours necessary to complete the inventory and distribution of the client files, and
that he shall submit to the Executive Attorney monthly statements of the time spent
and expenses incurred in carrying out this appointment. It is

      FURTHER ORDERED that pursuant to D.C. Bar R. XI, § 15(e), Barry
Coburn, Esquire, shall be compensated by the Board for the services rendered in
carrying out the appointment at the prevailing rate under the District of Columbia
Criminal Justice Act without prejudice to the Board seeking reimbursement from
any appropriate parties. It is

       FURTHER ORDERED that should Barry Coburn, Esquire, determine, after
conducting an inventory of the files, that additional assistance is required to carry
out his responsibilities pursuant to this Order, that he shall notify the Board, which
may, in its discretion, appoint an additional attorney or attorneys to protect the
interests of respondent’s clients pursuant to D.C. Bar R. XI, § 15 and to carry out the
                                           3
No. 22-BS-774

responsibilities set forth in this Order of appointment. It is

       FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, § 14(g) with the court and the Board and shall serve a copy of
the affidavit on Disciplinary Counsel.


                                   PER CURIAM